DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-19 are presented for examination.  This office action is in response to the application filed on 9/3/20.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed on 9/3/20. The information disclosed therein was considered.
 
Specification
Applicants are reminded to update the status of the referenced U.S. applications in the Related Applications section and in any other corresponding area in the specification, if any.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should be more 
The “assert count”,  “initialization”, and “reference value” aspects of the invention should be mentioned in the title so that the title is more descriptive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volentine et al. (Volentine) US Patent Pub. No. 2018/0004591.
As to claim 1, Volentine discloses the claimed invention.  Volentine discloses a data storage device (Fig. 1 Ref. 102) comprising: a nonvolatile memory device (Ref. 106); and 5a controller (Ref. 120) configured to increase an assert count (para [0018] “error count”), when a malfunction occurs (para [0018] “indicating the number of times memory module 102 has experienced an uncorrectable error”) while an operation for a command received from a host device (Ref. 110) is executed, the assert count representing the number of times the malfunction has occurred (para [0018] “an error count, for example, indicating the number of times memory module 102 has experienced an uncorrectable error” and para [0019]), and execute a flash translation layer (FTL) resetting operation in a read-dedicated mode in response ioto an initialization request from the host device (abstract, “The system includes a processor to execute the BIOS 

As to claim 10, Volentine discloses the claimed invention.  Volentine discloses an operating method of a data storage device (Fig. 1 Ref. 102), comprising: monitoring whether a malfunction has occurred (para [0020] “Corrective action determinor 128 may compare the error count to at least one defined threshold”), while an operation for a command received from a host device (Ref. 110) is performed; increasing an assert count (para [0018] “error count”); and 25performing a resetting operation in response to an initialization 35request from the host device (abstract, “The system includes a processor to execute the BIOS code to, after the power-on or reset of the system end before an operating system is loaded; (1) read, from the BIOS NV memory, the error data; and (2) determine, based on the error data, whether to take a corrective action with respect to the memory module”), wherein the performing of the resetting operation comprises: performing a flash translation layer (FTL) resetting operation in a read-dedicated mode (Para [0024] “When error receiver 121 receives an indication of an error, a runtime error handier mode of BIOS executor 122 may be entered”), when the assert count is greater than or  equal to a .

Allowable Subject Matter
Claim 19 is allowed.

Claims 2-9 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an Examiner's statement of reasons for the indication of allowable subject matter: claim 19 is allowable over the prior art of record because  a search made does not detect the combined claimed elements as set forth in the claim 19.   Claim 19 is allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a memory device compares the number of times a malfunction has occurred 25with a reference number of times; 38performs a simplified flash translation layer (FTL) resetting operation and a normal FTL resetting operation, based on a  reference number of times, wherein the simplified FTL resetting operation includes skipping at least one of dummy write, map update, reprogram and initial garbage 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 USC 133, MPEP 710.02, 710.02(b)). In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.
When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONG C KIM/Primary Examiner, Art Unit 2138